%s Qh) Case 3:19-mj-05308-JLB Document1 Filed 11/27/19 PagelD.1 Page 1 of 9

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

 

UNITED STATES DISTRICT COURT cE] LED

for the
Southern District of California

 

NOV 27 2019

 

 

In the Matter of the Search of

(Briefly descrihe the property to be searched
or identify the person by name and address)

 

CLERK US DISTHIG! COURT

N DISTHICT GF CALIFORNIA
Case No. SOUTHER I DIST 5 FORNA

 

 

 

Apple Cellular Telephone, Model: iPhone XR
IMEI: 353070101036958

‘19MJ 5308

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

PrP LPs went $f rporated he yesin by reference

located in the southern District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B incorporated herein by reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more}:
M evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. Sections 952, 960 Conspiracy to lmport Controlled Substances

The application is based on these facts:
See Attached Affidavit of Special Agent Pearlene Hill incorporated herein by reference

([ Continued on the attached sheet.

Ol Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

MB ho

Applicant's signature

Pearlene Hill, Special Agent HSI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: ti/pzi ]

City and state: San Diego, Califonria

   
 

Judge 's signature

Hon. Jill L. Burkhardt, U.S. Magistrate Judge

Printed name and title

 

 

 

 
Case 3:19-mj-05308-JLB Document1 Filed 11/27/19 PagelD.2 Page 2 of 9

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following property is to be searched:

Apple Cellular Telephone
Model: iPhone XR

IMEI: 353070101036958
(the “Target Device”)

The Target Device is currently in the possession of Homeland Security Investigations,
2255 Niels Bohr Court, San Diego, California 92154.

 

pe ep errata ee artis pee ee a
Case 3:19-mj-05308-JLB Document1 Filed 11/27/19 PagelD.3 Page 3 of 9-

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below, The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of August 18, 2019 to September 20, 2019:

a,

tending to indicate efforts to import methamphetamine, or some other
federally controlled substance, from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine, or some other federally
controlled substance, from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved |
-in importation of methamphetamine, or some other federally controlled

substance, from Mexico into the United States;

tending to identify travel to or presence at locations involved in the

importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States, such as stash houses, load
houses, or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

tending to place in context, identify the creator or recipient of, or establish

the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and

963.

 
Co oOo SH HT SP YW NF

MM MB NH YB KB BD BR RO Ber OR
oN AN BR YW NY KF OO eH Dn BF WN KF SO

 

 

Case 3:19-mj-05308-JLB . Document 1 Filed 11/27/19. PagelD.4 Page 4 of 9

AFFIDAVIT
I, Special Agent Pearlene Hill, being duly sworn, hereby state as follows:
| INTRODUCTION
1. — IT submit this affidavit in support of an application for a warrant to search the

following electronic device(s): |

Apple Cellular Telephone

Model: iPhone XR |

IMEI: 353070101036958

(“Target Device”) |
as further described in Attachment A, and to seize evidence of crimes, specifically
violations of Title 21, United States Code, Section(s) 952, 960 and 963, as further described
in Attachment B. | |

2. The requested warrant relates to the investigation and prosecution of Julio

Emilio ORDUNA (“Defendant”) for importing approximately 51.40 kilograms of
methamphetamine and 2.36 kilograms of heroin from Mexico into the United States. See
U.S. v. Orduna, Case No. 19-CR-4201-CAB (S.D. Cal.) at ECF No. 1 (Complaint). The
Target Device is currently in the evidence vault located at 2255 Niels Bohr Court, San

|| Diego, California 92154

3. The information contained in this affidavit is based upon my training,
experience, investigation, and consultation with other members of law enforcement.
Because this affidavit is made for the limited purpose of obtaining a search warrant for the
Target Device, it does not contain all the information known by me or other agents
regarding this investigation. All dates and times described.are approximate.

- BACKGROUND.

4. I have been employed as a Special Agent with Homeland Security
Investigations (HSI) since May 2018. I am currently assigned to the HSI Office of the
Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the Federal

Law Enforcement Training Center in Glynco, Georgia.

1

 

 

 
Oo CO “sD HH FP WY LPO =

Bo to Ko bho BM Bo Bho to ho — — a cory ay ee be —_ — —

 

 

Case 3:19-mj-05308-JLB Document 1 Filed 11/27/19 PagelD.5 Page 5of9

5. During my tenure with HSI, I have participated in the investigation of various
drug trafficking organizations involved in the importation and distribution of controlled
substances into and through the Southern District of California.

6. Through my training, experience, and conversations with other members of
law enforcement, I have gained a working knowledge of the operational habits of narcotics

traffickers, in particular those who attempt to import narcotics into the United States from

Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to

work in concert with other individuals and to do so by utilizing cellular telephones. Because
they are mobile, the use of cellular telephones permits narcotics traffickers to easily carry
out various tasks related to their trafficking activities, including, e.g., remotely monitoring
the progress of their. contraband while it is in transit, providing instructions to drug couriers,
warning accomplices about law enforcement activity, and communicating with co-
conspirators who are transporting narcotics and/or proceeds from narcotics sales.

7. Based upon my training, experience, and consultations with law enforcement
officers experienced in narcotics trafficking investigations, and all the facts and opinions

set forth in this affidavit, I] know that cellular telephones (including their Subscriber

Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,

for example, phone logs and contacts, voice and text communications, and data, such as
emails, text messages, chats and chat logs from various third-party applications,
photographs, audio files, videos, and location data. In particular, in my experience and
consultation with law enforcement officers experienced in narcotics trafficking
investigations, I am aware that individuals engaged in drug trafficking commonly store
photos-and videos on their cell phones that reflect or show co-conspirators and associates
engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
and assets from drug trafficking, and communications to and from recruiters and

organizers.

 

 

 
MW NN BY BN NH NY Be ee Re eee
oma AA BR wD NY EF oS Oo wT DAA Bw YH OO

CON DA WB WN

 

 

Case 3:19-mj-05308-JLB Document1 Filed 11/27/19 PagelD.6 Page 6 of 9

8. This information can be stored within disks, memory cards, deleted data,
remnant data, slack space, and temporary or permanent files contained on or in the cellular
telephone. Specifically, searches of cellular telephones may yield evidence:

a, tending to indicate efforts to import methamphetamine and heroin, or some
other federally controlled substance, from Mexico into the United States; —

b. tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine and heroin, or some other
federally controlled substance, from Mexico into the United States;

—¢. tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine and heroin, or some other federally
.controlled substance, from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine and heroin, or some other federally
controlled substance, from Mexico into the United States, such as stash
houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above.

FACTS SUPPORTING PROBABLE CAUSE _

9&9, On September 18, 2019, at approximately 4:00 a.m., defendant Julio Emilio
ORDUNA (“Defendant”) applied for permission to enter the United States at the San
Ysidro Port of Entry. Defendant was the driver and sole occupant of a 2019 Volkswagen
Jetta. Defendant was referred for secondary inspection and Customs and Border Protection -
Officers discovered 99 packages concealed in the Defendant’s vehicle. These packages
weighed approximately 51.40 kilograms and field-tested positive as methamphetamine.
Officers also discovered 2 packages concealed in the Defendant’s vehicle that weighed
2.36 kilograms and field-tested positive for heroin. Defendant was subsequently arrested

3

 

 

 
Co Oo ND HH FW Pe

~woNM NNN NK KHD BD Be Be Be eee ee
Oo UTA A be RDN SF SO wmONI AA Bw N YS CS

 

 

Case 3:19-mj-05308-JLB Document1 Filed 11/27/19 PagelD.7 Page 7 of 9

and the Target Device was seized from the Defendant.

10. Later, agents read Defendant his Miranda rights, and he agreed to speak to
agents without an attomey present. Defendant denied knowledge of the drugs in his vehicle,
but admitted that he had agreed to smuggle money across the border and that this was his
fifth trip smuggling money.

| 11. In light of the above facts, Defendant’s statements, and my own experience
and training, there is probable cause to believe that Defendant was using the Target Device
to communicate with others to further the importation of illicit narcotics into the United
States because Defendant stated that he had been in contact with this group of individuals
for two to three weeks and he would coordinate meeting with them in the United States
once he crossed the border. |
| 12. In my training and experience, narcotics traffickers may be involved in the
planning and coordination of a drug smuggling event in the days and weeks prior to an
event. Co-conspirators are also often unaware of a defendant’s arrest and will continue to
attempt to communicate with a defendant after their arrest to determine the whereabouts of
the narcotics. Based on my training and experience, it is also not unusual for individuals,
such as Defendant, to attempt to minimize the amount of time they were involved in their
smuggling activities, and for the individuals to be involved for weeks and months longer
than they claim. Accordingly, I request permission to search the Target Device for data
beginning on August 18, 2019 and up to September 20, 2019.
METHODOLOGY
13. It is not possible to determine, merely by knowing the cellular telephone’s
make, model and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary

word processing. An increasing number of cellular service providers now allow for their

4

 

we te pete ce pecan a pee

 
me Bm Nhe Ph bh bee eB Be Se Be ee ee
oOo aA A Bw DB KF oO Oo wm HT DA NH BR WN EF Oo

Oo fo SDH WO FBP WS NH

 

 

Case 3:19-mj-05308-JLB Document 1 Filed 11/27/19 PagelD.8 Page 8 of 9

subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not.have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process and the
results using digital photography. This process is time and labor intensive and may take
weeks or longer. | |

14.. Following the issuance of this warrant, I will collect the subject cellular

telephone and subject it to analysis. All forensic analysis of the data contained within the |

telephone and its memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

15. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within 90 days, absent
further application to this court. | |

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
16. Law enforcement has not previously attempted to obtain the evidence sought

by this warrant.

 

 
oO co nN DH MH FF WY NY

Se SRR POR ABS oOawa ri aakunes

 

 

Case 3:19-mj-05308-JLB Document 1 Filed 11/27/19 PagelD.9 ‘Page 9 of 9

CONCLUSION

17. Based on the facts and information set forth above, there is probable cause to
believe that a search of the Target Device will yield evidence of Defendant’s violations of
Title 21, United States Code, Sections 952, 960 and 963.

18. Because the Target Device was seized at the time of Defendants arrest and
has been securely stored since that time, there is probable cause to believe that such
evidence continues to exist on the Target Device. As stated above, I believe that the
appropriate date range for this search is from August 18, 2019 to September 20, 2019.

19. Accordingly, I request that the Court issue a warrant authorizing law
enforcement to search the item(s} described in Attachment A and seize the items listed in

Attachment B using the above-described methodology.

I swear the foregoing is true and correct to the best of my knowledge and belief.

Fe fo
Special Agent Pearlene Hill
Homeland Security Investigations

Subscribed and sworn to before me this 2.\ __ day of November, 2019.

 

 

 

 

 
